DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/21/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/25/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “wherein the plurality of sensor units comprise: a first sensor unit overlapping the display area; and a second sensor unit overlapping the display area and the non-display area, wherein the second sensor unit comprises a first portion and a second portion expanded from the first portion, a width of the second sensor unit in a first direction is greater than a width of the first sensor unit in the first direction, an area of the first portion is smaller than an area of the first sensor unit, and the first sensor unit and the second sensor unit are adjacent to each other in a second direction intersecting the first direction”.

Regarding claim 16: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a sensor layer disposed on the display layer and comprising a plurality of sensing electrodes, wherein a transmission area that is completely surrounded by the display area is defined on the display layer and the sensor layer, the plurality of sensing electrodes comprises a first sensing electrode adjacent to the transmission area and overlapping the display area and the non-display area, and a second sensing electrode spaced apart from the first sensing electrode, 7Application No.: 17/185,834 Reply dated June 21, 2022 Response to Office Action of March 25, 2022 a length of the first sensing electrode in a first direction is greater than a width of the display area in the first direction, and the length of the first electrode in the first direction is greater than a length of the second sensing electrode in the first direction”.

Claims 2-15 and 17-19 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622